DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1 - 6, 9 - 11 and 15 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20170201709 (Igarashi et al).
Regarding claim 1, Igarashi et al. discloses: “a method of position and orientation determination (FIG. 14, Fig. 15; [0403]: “the sequence of a camera three-dimensional position determination process will be explained with reference to the flowcharts of FIGS. 14 to 15”) using an image capturing device comprised in user equipment (FIG. 14: S601; [0405]: First, at step S601, the data processing unit of the information processing apparatus acquires the resolution of the camera-shot image and the lens magnification of the camera”) comprising a position sensor and an orientation sensor, the method comprising: receiving position measurements from said position sensor (FIG. 14: S602; [0406]: “an initialization process to set the current position and inclination (direction) to initial values”); receiving a selection of one or more anchors based on said position measurements including the position of each anchor (FIG. 14: S603; [0407]: “at step S603, the information processing apparatus extracts feature points from the reference real object information (anchor information)”); receiving orientation measurements from said orientation sensor (FIG. 14; [0406]: “The motion sensor is a gyro or an acceleration sensor used to determine the position and posture of the information processing apparatus”): determining whether any of said one or more anchors is visible to said image capturing device based on said position and orientation measurements ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”); activating said image capturing device (FIG. 14: S605; [0411]: “the information processing apparatus starts input of the camera-shot image at step S605”) to capture an image including said one or more anchors (FIG. 14: S605, S606; [0411]: “extracting feature points from the reference images corresponding to all the reference real object information (anchor information)”) when any of said one or more anchors is visible to said image capturing device; and analyzing the image to determine the position of the image (FIG. 15: S608; [0414]: “at step S608, the data processing unit of the information processing apparatus calculates three-dimensional position and posture information including the position and direction of the camera in the real space by matching the feature points of the reference images (anchor images) and the feature points of the camera-shot image”). 
	With respect to claim 2, Igarashi et al. discloses: “receiving for each of said one or more anchors data relating to the visibility of the anchor, wherein said determining whether any of said one or more anchors is visible is based on said data” ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”).
	Regarding claim 3, Igarashi et al. discloses: “said data comprises an area associated with each anchor ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”) from which an image capturing device may have an uninterrupted line of sight “LOS” to the anchor” ([0439]: “Line of sight of the user of the information processing apparatus (user terminal)”).
	With respect to claim 4, Igarashi et al. discloses: “said data comprises a volume associated with each anchor ([0019]: “a reference image (anchor) detected from the shot image in a virtual three-dimensional space”) from which an image capturing device may have an uninterrupted LOS to the anchor” ([0439]: “Line of sight of the user of the information processing apparatus (user terminal)”).
	Regarding claim 5, Igarashi et al. discloses: “said data is time dependent ([0430]: “detection of events based on the following information as triggers: [0431] (1) Position 
of the information processing apparatus (user terminal) [0432] (2) Time”) and wherein said determining whether any of said one or more anchors is visible is based on the current time” ([0140]: “events detected in accordance with various contexts (situations) such as a lapse of a predetermined period of time as triggers”).
	With respect to claim 6, Igarashi et al. discloses: “said data determines a relationship between time and an area or volume from which an image capturing device may have an uninterrupted LOS to the anchor ([0439]: “Line of sight of the user of the information processing apparatus (user terminal)”); and said determining whether any of said one or more anchors is visible comprises: determining the current time to determine a current area or volume ([0019]: “a reference image (anchor) detected from the shot image in a virtual three-dimensional space”) from which an image capturing device may have an uninterrupted LOS to the anchor ([0439]: “Line of sight of the user of the information processing apparatus (user terminal)”), and using said current area or volume to determine whether any of the one or more anchors is visible at the current time” ([0140]: “events detected in accordance with various contexts (situations) such as a lapse of a predetermined period of time as triggers”).
	Regarding claim 9, Igarashi et al. discloses: “predicting a future position from said position measurements, wherein said selection is based on said predicted position” ([0455]: “The movement state of the user of the information processing apparatus (user terminal) (walking, running, or high-speed movement by car, train, or the like) is analyzed and optimum information according to the analysis information is displayed”).
	With respect to claim 10, Igarashi et al. discloses: “said determining whether any of said one or more anchors is visible ([0404]: “the information processing apparatus calculates three-dimensional position and posture information including the position and direction of the camera in the real space by matching the feature points of the reference images (anchor images) and the feature points of the camera-shot image””) is based on one or (FIG. 1: S601; [0405]: “the data processing unit of the information processing apparatus acquires the resolution of the camera-shot image and the lens magnification of the camera”).
	Regarding claim 11, Igarashi et al. discloses: “receiving one or more characteristics relating to the user wherein said determining whether any of said one or more anchors is visible is based on said one or more characteristics” ([0430]: “detection of events based on the following information as triggers: [0431] (1) Position of the information processing apparatus (user terminal) [0432] (2) Time [0433] (3) Action history of the user having the information processing apparatus (user terminal) [0434] (4) User schedule information registered in the information processing apparatus or the server [0435] (5) User physical 
information (heartbeat, pulse, and the like) [0436] (6) Sale information at 
stores and others [0437] (7) Setting information on the information processing 
apparatus (user terminal) [0438] (8) Attribute (age, gender, interest, and the 
like) of the user of the information processing apparatus (user terminal)”).
	Regarding claim 15, Igarashi et al. discloses: “receiving historical formation relating to the effectiveness of an anchor when viewed from various positions, wherein the selection of an anchor is based on said historical information” ([0430]: “detection of events based on the following information as triggers: [0431] (1) Position of the information processing apparatus (user terminal) [0432] (2) Time [0433] (3) Action history of the user having the information processing apparatus (user terminal)”).
	With respect to claim 16, Igarashi et al. discloses: “receiving notification of an area in which no anchor is visible wherein no determination as to whether an anchor is visible is made in said area” ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”).
Igarashi et al. discloses: “for at least some anchors the database includes a measure of the effectiveness of the anchor in determining a relative position and orientation of the image capturing device to the one or more selected anchors” ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”).
	Regarding claim 18, Igarashi et al. discloses: “updating the effectiveness measure of the one or more anchors in the database based on said analysis” ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”)n acceleration sensor used to determine the position and posture of the information processing apparatus”); capturing one or more images including a set of anchors using said image capturing device (FIG. 14: S605, S606; [0411]: “extracting feature points from the reference images corresponding to all the reference real object information (anchor information)”); selecting one or more anchors of said set of anchors based on said position measurements from a database relating to a plurality of anchors including said set of anchors (FIG. 14: S603; [0407]: “at step S603, the information processing apparatus extracts feature points from the reference real object information (anchor information)”), wherein said database includes the position and visibility of each anchor and the selection is based on the visibility ([0019]: “The data processing unit calculates the positional relationship between the information processing apparatus and the registration information setting point on the basis of the position, direction, and the like of a reference image (anchor) detected from the shot image in a virtual three-dimensional space”); and analyzing the image to determine the relative position and (FIG. 15: S608; [0414]: “at step S608, the data processing unit of the information processing apparatus calculates three-dimensional position and posture information including the position and direction of the camera in the real space by matching the feature points of the reference images (anchor images) and the feature points of the camera-shot image”); and using the relative position and orientation to refine said received measurements of position and orientation” ([0070]: “The information provision server 50 includes a database in which the registration information is registered, and generates the display control data on the basis of the database information.  The information provision server 50 returns the relevant display control data”).
	With respect to claim 20, Igarashi et al. discloses: “a head mounted device “HMD” (FIG. 1: 10; [0060]: “moving images shot by the camera (imaging unit) attached to the head of the user”) comprising an image capturing device (FIG. 1: 10; [0059]: “The camera (imaging unit) and the display unit of the information processing apparatus 10 may be implemented by different devices and configured to operate integrally via communication”), at least one position sensor, at least one orientation sensor (FIG. 14: S602; [0406]: “an initialization process to set the current position and inclination (direction) to initial values”; “The motion sensor is a gyro or an acceleration sensor used to determine the position and posture of the information processing apparatus”) and a controller (FIG. 1: Information Processing Apparatus 10), wherein the controller is configured to: receive position measurements from said at least one position sensor (FIG. 14: S602; [0406]: “an initialization process to set the current position and inclination (direction) to initial values”); receive a selection of one or more anchors based on said position measurements including the position of each anchor” (FIG. 14: S603; [0407]: “at step S603, the information processing apparatus extracts feature points from the reference real object information (anchor information)”).
Allowable Subject Matter
Claims 7, 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner       AU2644